Appeal from an order denying a motion to vacate, discharge and cancel of record a judgment granting respondent an annulment of her marriage to appellant. The motion, which was returnable more than one year after the judgment became final, sought to vacate the judgment so that respondent may be directed to file findings of fact and conclusions of law. Order affirmed, with $10 costs and disbursements. The written decision of the trial court constituted a determination of all the essential elements required for the entry of judgment and directed the entry thereof. No formal findings of fact or conclusions of law were required under section 440 of the Civil Practice Act. (Metropolitan Life Ins. Co. v. Union Tr. Co., 294 N. Y. 254; Matter of Joroco Silk Corp. v. Nova, 265 App. Div. 1061; Manzo v. Manzo, 1 A D 2d 678.) Furthermore the motion was not timely made (Civ. Prac. Act, § 521).
Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.